                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSANN M. SCHOFIELD                                             :        CIVIL ACTION
                                                                :
         v.                                                     :
                                                                :
ANDREW SAUL, 1 Commissioner of                                           :        No. 19-1600
Social Security                                                 :

                                                     ORDER

         AND NOW, this 29th day of August, 2019, upon consideration of “Defendant’s Motion to

Dismiss Plaintiff’s Complaint” (doc. no. 13) to which no response was filed, it is ORDERED that

the motion is GRANTED. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.



                                                      BY THE COURT:



                                                      /s/ Carol Sandra Moore Wells
                                                      CAROL SANDRA MOORE WELLS
                                                      United States Magistrate Judge




1
  Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
